Citation Nr: 0912588	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2004 for the grant of service connection for left leg 
radiculopathy with pain secondary to sciatic nerve associated 
with chronic lumbar strain with herniated nucleus pulposus 
L4-5.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by which the 
RO granted service connection for left leg radiculopathy with 
pain secondary to sciatic nerve associated with chronic 
lumbar strain, evaluated as 40 percent disabling effective 
September 21, 2004.  The Veteran is contesting the effective 
date assigned.  

The veteran was afforded a hearing before the undersigned in 
July 2006, and the transcript is of record.

In July 2007, the Board remanded this case to the RO for 
further procedural development.


FINDINGS OF FACT

1.  Adverse left leg symptomatology associated with the low 
back is noted in service and immediately upon separation.

2.  The Veteran filed a claim of service connection for 
radiculopathy in June 1993.


CONCLUSION OF LAW

The criteria for an effective date of April 20, 1993, for the 
grant of service connection for left leg radiculopathy with 
pain secondary to sciatic nerve associated with chronic 
lumbar strain with herniated nucleus pulposus L4-5 have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Law and Regulations

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Factual Background 

Service treatment records reflect a finding of low back pain 
with left leg pain since December 1990.  Radiculopathy is 
noted specifically in the service treatment records.

In June 1993, the Veteran filed a claim of service connection 
for, in pertinent part, radiculopathy.  The Board observes 
that he filed a claim of service connection for thoracic back 
strain at that time as well.

In July 1993, the Veteran was afforded a VA general medical 
examination.  He reported sharp low back pain that radiated 
into the left hip and left lower calf.  Upon examination of 
the spine, the examiner noted that the lumbosacral spine was 
tender with spasm.  Upon examination of the nervous system, 
the examiner noted decreased sensation in the left lower 
extremity.  The examiner rendered diagnoses of chronic 
lumbosacral strain and herniated nucleus pulposus L4-5.  

By August 1993 rating decision, the RO, in pertinent part, 
granted service connection for chronic lumbar strain with 
herniated nucleus pulposus L4-5, citing the findings 
contained in the July 1993 VA general medical examination 
report to include lumbosacral spine tenderness and spasm and 
pain radiating into the left lower calf.

On November 2004 fee-basis VA orthopedic examination, the 
examiner indicated that the Veteran suffered from left leg 
pain secondary to the sciatic nerve and opined that the 
Veteran's left leg pain was due to chronic lumbar strain.

Discussion

The service treatment records indicate the presence of low 
back pain and radiculopathy into the left lower extremity.  
The July 1993 VA general medical examination report at the 
very least implies the presence of left lower extremity 
radiculopathy resulting from the Veteran's low back 
disability.  The Veteran indeed complained of pain radiating 
into the left lower extremity in July 1993, and the examiner 
did not question the Veteran's statements in this regard.  
The RO, as well, credited the Veteran's assertions regarding 
pain radiating into the low back when granting service 
connection for a low back condition in its August 1993 rating 
decision.  Subsequent medical evidence confirms explicitly an 
association between the Veteran's low back disability and 
left leg pain, which was due to abnormalities of the sciatic 
nerve.

The Veteran filed a claim of service connection for 
radiculopathy in June 1993, within a year of separation from 
service.  That disability arose prior to that date while the 
Veteran was still in service.  Thus, the appropriate 
effective date of service connection for left leg 
radiculopathy with pain secondary to sciatic nerve associated 
with chronic lumbar strain is the day after separation from 
service, namely April 20, 1993.  38 U.S.C.A. § 5110(a), 
(b)(l); 38 C.F.R. § 3.400(b)(2).


ORDER

An effective of April 20, 1993 for the grant of service 
connection for left leg radiculopathy with pain, secondary to 
sciatic nerve associated with chronic lumbar strain with 
herniated nucleus pulposus L4-5 is assigned, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


